DETAILED ACTION
This 2nd Non-Final action is responsive to communications: 10/20/2022.
Applicant amended claims 1, 36, 44. Claims 2, 10-30, 37, 45 are in cancelled status.  Applicant added new claims 51-55.
 Claims 1, 3-9, 31-36, 38-44, and 46-55 are pending. Claims 1, 36 and 44 are independent.  
				
				Attempted Telephonic Communication
	Called Mr. Brent Kenady (509- 624-4276) on 12/02/2022 and left telephonic message on outgoing non-final office action: previously indicated allowable subject matter is being withdrawn.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed, see ADS for details.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 51-52 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karda et al.  (US 2019/0348424 A1). Further supported by Karda-906  ( US 2020/0286906 A1)
Regarding independent claim 51, Karda teaches an integrated assembly (“integrated assembly”, see e.g. Fig. 1B and Fig. 2), comprising: 
a memory array (“array”, see Fig. 1B: 58, see Fig. 2 decks in relation to Fig. 1B) over a base (Fig. 1B: 56 “base”); 
the memory array comprising a three- dimensional arrangement of memory cells (para [0046] in context of Fig. 2 and Fig. 1B ); 
sense amplifiers associated with the base and being directly under the memory array (para [0038]: “sense amplifer”); 
vertically-extending digit lines (Fig. 1B: DL’s) passing through source/drain regions (Fig. 1B: 16 “source/ drain region”) of the memory cells (para [0021]) and being coupled with the sense amplifiers (see Fig. 1B in context of para [0038]); 
wherein each source/drain region comprises an area in a horizontal cross section substantially larger than an area of each digit line in the horizontal cross section (see Fig. 1B: DL width  vs. region 16 width); and 
wherein the digit lines are subdivided amongst comparative sets, with each of the comparative sets comprising a first comparative digit line and a second comparative digit line comparatively coupled to the first comparative digit line through one of the sense amplifiers (Fig. 1B in context of para [0038]: “comparative digit lines”, see also para [0029], para [0036], para [0027]. This limitation is further supported by Karda-906 para [0044] where comparative digit line and structure is taught ).

Regarding claim 52, Karda teaches the integrated assembly of claim 51 wherein multiple of the comparative sets of the digit lines are coupled with a single one of the sense amplifiers (para [0038]).
Regarding independent claim 54, Karda teaches an integrated assembly, comprising: 
a memory array over a base; 
the memory array comprising a three- dimensional arrangement of memory cells having wordlines; sense amplifiers associated with the base and being directly under the memory array; vertically-extending digit lines passing directly through only the center of horizontal cross sections of source/drain regions of transistors in the memory cells and being coupled with the sense amplifiers; and wherein the digit lines are subdivided amongst comparative sets, with each of the comparative sets comprising a first comparative digit line and a second comparative digit line comparatively coupled to the first comparative digit line through one of the sense amplifiers.
(see claim 51 rejection)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claims 1, 3 and 36  is/are rejected under 35 U.S.C. 103 as being obvious over Tang el al. (US 2019/0103406 A1), in view of Fishburn et al. (US 2019/0267074 A1).  Further supported by Juengling (US 2020/0185370 A1) for limitation analysis.
Regarding independent claim 1, Tang teaches an integrated assembly (Fig. 1: 10. See Fig. 1-Fig. 6), comprising: 
a memory array (Fig. 1: cell array) over a base (Fig. 1: 12); 
the memory array comprising a three-dimensional arrangement of memory cells (see Fig. 1-Fig. 4); 
sense amplifiers associated with the base and being directly under the memory array (Fig. 1: 12. see digit lines used as  “sense lines” and connects to base forming sensing circuitry as understood by ordinary skill in the art. Limitation is further supported by Juengling Fig. 5 arrangement where  it is taught that sense-amplifier circuitry located in base underneath cell array) ; and 
vertically-extending digit lines (Fig. 2, Fig. 3: DL) passing through source/drain regions of the memory cells (Fig. 3, Fig. 6: DL passing through cells and drain/ source regions of Fig. 6: 32, 34, 40 and para [0028]) and being coupled with the sense amplifiers (Fig. 1: 12); and 
wherein each source/drain region comprises an area (taken as inclusive of drain source, channel region) in a horizontal cross section substantially larger than an area of each digit line in the horizontal cross section (see Fig. 6: top view and area occupied by of DL1 and  combined area of 32, 34, 40),

Tang teaches vertically stacked  layers of cells, see e.g. Fig. 3: WL1…WL* and para [0040]), but silent with respect to number of vertically stacked  layers i.e.  silent with respect to the memory array includes 128 vertically-stacked tiers of the memory cells.
Fishburn teaches – 
the memory array includes 128 vertically-stacked tiers of the memory cells (para [0029]: 128 tiers, see also para [0024] and Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fishburn into the teachings of Tang such that vertically stacked tiers can be employed n the apparatus in order to save lateral chip space.
Regarding claim 3, Tang and Fishburn teach  the integrated assembly of claim 1. Tang teaches  wherein the memory array comprises 128 wordlines associated with each of the individual tiers of the memory cells (see Fig. 3 and Fig. 4).
Regarding independent claim 36, Tang teaches an integrated assembly, comprising: 
a memory array over a base; (see claim 1 rejection)
the memory array comprising a three-dimensional arrangement of memory cells having wordlines; (see claim 1 rejection)
sense amplifiers associated with the base and being directly under the memory array; and (see claim 1 rejection)
vertically-extending digit lines passing directly through only the center of horizontal cross sections of source/drain regions of transistors in the memory cells and being coupled with the sense amplifiers ( see Fig. 2, Fig. 6 of Tang); and 
wherein the memory array includes 128 vertically-stacked tiers of the memory cells,

Tang teaches vertically stacked  layers of cells, see e.g. Fig. 3: WL1…WL* and para [0040]), but silent with respect to number of vertically stacked  layers i.e.  silent with respect to the memory array includes 128 vertically-stacked tiers of the memory cells.
Fishburn teaches – 
the memory array includes 128 vertically-stacked tiers of the memory cells (para [0029]: 128 tiers, see also para [0024] and Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fishburn into the teachings of Tang such that vertically stacked tiers can be employed n the apparatus in order to save lateral chip space.

12.	Claims 1, 7-9, 31-36, 39-44, and 47-50  is/are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US 2022/0130834 A1), in view of Fishburn et al. (US 2019/0267074 A1).  Further supported by Juengling (US 2020/0185370 A1) for limitation analysis.
Regarding independent claim 1, Lee teaches an integrated assembly (Fig. 18: 1800 system employing Fig. 1, Fig. 2 structure), comprising: 
a memory array (Fig. 2, para [0030]: array) over a base (Fig. 2: 200, para [0184]: “base semiconductor”); 
the memory array comprising a three-dimensional arrangement of memory cells (Fig. 2 and para [0181]); 
sense amplifiers (Fig. 18: 1811) associated with the base and being directly under the memory array (Fig. 2, Fig. 18 in context of para [0184], para [0181]: see digit lines used as  “sense lines” and connects to base semiconductor “regions/ junctions” forming sensing circuitry as understood by ordinary skill in the art. Limitation is further supported by Juengling Fig. 5 arrangement where  it is taught that sense-amplifier circuitry located in base underneath cell array); and 
vertically-extending digit lines (Fig. 2: 203-1,203-2,…para [0036]) passing through source/drain regions (Fig. 2: 221) the arrangement of the memory cells and being coupled with the sense amplifiers (Fig. 2: 200 base); and 
wherein each source/drain region comprises an area in a horizontal cross section substantially larger than an area of each digit line in the horizontal cross section (Fig. 2: see top view x-section of 221 vs. 203-a from D3 direction);

Lee teaches vertically stacked  layers in para [0056] “…layers may occur in repeating iterations vertically…”, but silent with respect to number of vertically stacked  layers i.e.  silent with respect to the memory array includes 128 vertically-stacked tiers of the memory cells.
Fishburn teaches – 
the memory array includes 128 vertically-stacked tiers of the memory cells (para [0029]: 128 tiers, see also para [0024] and Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fishburn into the teachings of Lee such that vertically stacked tiers can be employed n the apparatus in order to save lateral chip space.
Regarding claim 7, Lee and Fishburn teach the integrated assembly of claim 1. Lee teaches wherein the memory cells include horizontally-extending access devices coupled with storage elements (see Fig. 1:AL, FI. 2: AL).
Regarding claim 8, Lee and Fishburn teach the integrated assembly of claim 7. Lee teaches wherein the access devices are transistors (Fig. 1: 110 access transistors in DRAM cells, see also Fig. 2).
Regarding claim 9, Lee and Fishburn teach the integrated assembly of claim 7. Lee teaches wherein the storage elements are capacitors (see Fig. 1 caps in DRAM cells).
Regarding claim 31, Lee and Fishburn teach the integrated assembly of claim 7. Lee teaches wherein the storage elements comprise at least one of the following: resistive-memory devices, conductive-bridging devices, phase-change memory devices, and programmable metallization cells (see para [0033]: phase-change material)
Regarding claim 32, Lee and Fishburn teach the integrated assembly of claim 1. Lee teaches wherein the vertically-extending digit lines extend directly through source/drain regions of transistors in the memory cells (see Fig. 2).
Regarding claim 33, Lee and Fishburn teach the integrated assembly of claim 1. Lee teaches further comprising a conductive plate extending vertically along the three dimensional arrangement of memory cells (see Fig. 2: 295).
Regarding claim 34, Lee and Fishburn teach the integrated assembly of claim 33. Lee teaches wherein the conductive plate is configured to drain excess carriers from channel regions of transistors (This is disclosed by Fig. 2 circuitry and 295, channel, source, drain, gate  configuration).
Regarding claim 35, Lee and Fishburn teach the integrated assembly of claim 1. Lee teaches wherein an entirety of the structure for the vertically-extending digit lines extend only vertically (see Fig. 2 and Fig.1 arrangement).
Regarding independent claim 36, Lee and Fishburn teach an integrated assembly, comprising: 
a memory array over a base; (see claim 1 rejection)
the memory array comprising a three-dimensional arrangement of memory cells having wordlines;  (see Fig. 1: AL, Fig. 2: 207 and para [0024])
sense amplifiers associated with the base and being directly under the memory array; and (see claim 1 rejection)
vertically-extending digit lines passing directly through only the center of horizontal cross sections of source/drain regions of transistors in the memory cells and being coupled with the sense amplifiers (Fig. 2: 203-1 vs. 221 from D3 direction. Fig. 3B, para [0035], para [0046]).
Regarding claim 39, Lee and Fishburn teach the integrated assembly of claim 36 wherein the memory cells include the transistors coupled with storage elements (see Fig. 1: DRAM cells).
Regarding claim 40, Lee and Fishburn teach the integrated assembly of claim 39 wherein the storage elements comprise at least one of the following: resistive-memory devices, conductive-bridging devices, phase-change memory devices, and programmable metallization cells. (see claim 31).
Regarding claim 41, Lee and Fishburn teach the integrated assembly of claim 36 further comprising a conductive plate extending vertically along the three dimensional arrangement of memory cells (See Fig. 2, para [0181]).
Regarding claim 42, Lee and Fishburn teach the integrated assembly of claim 41 wherein the conductive plate is configured to drain excess carriers from channel regions of transistors. (see claim 34)
Regarding claim 43, Lee and Fishburn teach the integrated assembly of claim 36 wherein an entirety of the structure for the vertically-extending digit lines extend only vertically. (see claim 35)
Regarding independent claim 44, Lee and Fishburn teach an integrated assembly, comprising: (see claim 1, claim 2 rejection)
a memory array over a base; (see claim 1, claim 2 rejection)
the memory array comprising a three-dimensional arrangement of memory cells having wordlines; (see claim 1, claim 2 rejection)
sense amplifiers associated with the base and being directly under the memory array; (see claim 1, claim 2 rejection)
vertically-extending digit lines coupled with the sense amplifiers; and (see claim 1, claim 2 rejection)
a conductive plate (Fig. 2: 295) extending vertically along the three-dimensional arrangement of memory cells (see Fig. 2), the digit lines (Fig. 2: 203-1) immediately adjacent the conductive plate (Fig. 2: 295) on one side and immediately adjacent the wordlines (Fig. 2: 207-1) on the opposite side.
Regarding claim 47, Lee and Fishburn teach the integrated assembly of claim 44 wherein the memory cells include horizontally-extending access devices coupled with storage elements. (see claim 8 rejection)
Regarding claim 48, Lee and Fishburn teach the integrated assembly of claim 47 wherein the storage elements comprise at least one of the following: resistive-memory devices, conductive-bridging devices, phase-change- memory devices, and programmable metallization cells. (see claim 31 rejection)
Regarding claim 49, Lee and Fishburn teach the integrated assembly of claim 44 wherein the conductive plate is configured to drain excess carriers from channel regions of transistors. (see claim 34 rejection)
Regarding claim 50, Lee and Fishburn teach the integrated assembly of claim 44 wherein an entirety of the structure for the vertically-extending digit lines extend only vertically. (see claim 35 rejection)

13.	Claims 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2022/0130834 A1) and Fishburn et al. (US 2019/0267074 A1)  ,  in view of Karda et al.  (US 2019/0348424 A1).
Regarding claim 38, Lee and Fishburn teach the integrated assembly of claim 36. They are silent with respect to remaining provisions of this claim.
 Karda teaches wherein the digit lines are subdivided amongst comparative sets, with each of the comparative sets comprising a first comparative digit line and a second comparative digit line comparatively coupled to the first comparative digit line through one of the sense amplifiers. (Fig. 1B in context of para [0038]: “comparative digit lines”, see also para [0029], para [0036], para [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karda into the teachings of Lee and Fishburn  such that digit line based  grouped sense amplifiers can be employed in the apparatus in order to accurately control biasing for operation. 
Regarding claim 46, Lee and Fishburn teach the integrated assembly of claim 44 wherein the digit lines are subdivided amongst comparative sets, with each of the comparative sets comprising a first comparative digit line and a second comparative digit line comparatively coupled to the first comparative digit line through one of the sense amplifiers. (see claim 38 rejection)

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Tang el al. (US 2019/0103406 A1) and  Fishburn et al. (US 2019/0267074 A1),  in view of Karda et al.  (US 2019/0348424 A1).
	Regarding claim 4, Tang and Fishburn teaches the integrated assembly of claim 1. They are silent with respect to remaining provisions of this claim.
Karda teaches  wherein the digit lines are subdivided amongst comparative sets, with each of the comparative sets comprising a first comparative digit line and a second
comparative digit line comparatively coupled to the first comparative digit line through one of the sense amplifiers. (Fig. 1B in context of para [0038]: “comparative digit lines”, see also para [0029], para [0036], para [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karda into the teachings of Tang and Fishburn  such that digit line based  grouped sense amplifiers can be employed in the apparatus in order to accurately control biasing for operation. 

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tang el al. (US 2019/0103406 A1) and  Fishburn et al. (US 2019/0267074 A1), in view of Karda et al.  (US 2019/0348424 A1) 
Regarding claim 5, Tang, Fishburn and Karda teach  the integrated assembly of claim 4 wherein multiple of the comparative sets of the digit lines are coupled with a single one of the sense amplifiers (see Karda teachings of comparative sets of digit lines).

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang el al. (US 2019/0103406 A1), Fishburn et al. (US 2019/0267074 A1), and Karda et al.  (US 2019/0348424 A1), in view of  Derner (US 20200328220 A1).
Regarding claim 6, Tang, Fishburn,  Karda, Derner teach the integrated assembly of claim 5 wherein the multiple comparative sets of the digit lines a coupled through multiplexer (MUX) circuitry to said single one of the sense amplifiers. (see Derner teachings of Mux employed by sense amp, see claim 53 analysis).

17.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Karda et al.  (US 2019/0348424 A1),  in view of  Derner (US 20200328220 A1).
Regarding claim 53, Karda teaches the integrated assembly of claim 52. Karda is silent with respect to remaining provisions of this claim.
Derner teaches - 
 wherein the multiple comparative sets of the digit lines a coupled through multiplexer (MUX) circuitry to said single one of the sense amplifiers (para [0056], para [0062]: employed mux).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Derner into the teachings of Karda such that that sense amplifiers with mux can be employed in the apparatus in order to accurately control biasing for operation.

18.	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2022/0130834 A1),  in view of Karda et al.  (US 2019/0348424 A1).
Regarding independent claim 55, Lee teaches an integrated assembly (Fig. 18: 1800 system employing Fig. 1, Fig. 2 structure), comprising: 
a memory array (Fig. 2, para [0030]: array) over a base (Fig. 2: 200, para [0184]: “base semiconductor”); 
the memory array comprising a three- dimensional arrangement of memory cells having wordlines (Fig. 2 and para [0181]); 
sense amplifiers (Fig. 18: 1811) associated with the base and being directly under the memory array (Fig. 2, Fig. 18 in context of para [0184], para [0181]: see digit lines used as  “sense lines” and connects to base semiconductor “regions/ junctions” forming sensing circuitry as understood by ordinary skill in the art. Limitation is further supported by Juengling Fig. 5 arrangement where  it is taught that sense-amplifier circuitry located in base underneath cell array); 
vertically-extending digit lines (Fig. 2: 203-1,203-2,…para [0036]) coupled with the sense amplifiers (Fig. 2: 200 base, see also coupling to based peripheral components); 
a conductive plate extending vertically along the three-dimensional arrangement of memory cells (Fig. 2: 295), the digit lines (Fig. 2: 203-1) immediately adjacent the conductive plate on one side (Fig. 2: 295) and immediately adjacent the wordlines (Fig. 2: 207-1) on the opposite side.
Lee is silent with respect to remaining provisions of this claim.
Karda teaches - 
the digit lines are subdivided amongst comparative sets, with each of the comparative sets comprising a first comparative digit line and a second comparative digit line comparatively coupled to the first comparative digit line through one of the sense amplifiers (Fig. 1B in context of para [0038]: “comparative digit lines”, see also para [0029], para [0036], para [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Karda into the teachings of Lee such that digit line based  grouped sense amplifiers can be employed in the apparatus in order to accurately control biasing for operation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 36, 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Derner (US 2018/0218765 A1): Fig. 6-Fig. 24 and associated disclosure applicable for all claims.
KIM-9601  (US 2020/0279601 A1) teaches an integrated assembly (Fig. 1: 100 “memory device”), comprising:  a memory array (Fig. 1: MCA) over a base (Fig. 1: 110);  the memory array comprising a three- dimensional arrangement of memory cells (para [0005]);  sense amplifiers associated with the base and being directly under the memory array (para [0031]: “sense amplifiers” in 110, see Fig. 1); and  vertically-extending digit lines (e.g. Fig. 1: BL1) passing directly through source/drain regions of transistors (e.g. S/D of Fig. 1: TL1, TU1) in the memory cells and being coupled with the sense amplifiers (Fig. 1 sense amp in 110).
Derner et al. (US 20200051614 A1): disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825